DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed April 2, 2018.
	Claims 1-22 are pending.  Claims 1, 9 and 15 are independent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sharma et al. (U.S. 2020/0220024; hereinafter “Sharma”). 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome 
	Regarding independent claim 1, Sharma discloses an integrated circuit (IC) die including:
	a control circuit including logic transistors in a logic layer of the IC die (Fig. 4: 410); and
	a memory array in back-side metal layers of the IC die (Fig. 4: 490 in BEOL), wherein the memory array is coupled to the control circuit to be controlled by the control circuit (see Figs. 4 and 6), and wherein the memory array includes:
	a word line in a first back-side metal layer that is closes to the logic layer (Fig.4: 440 in BEOL); and
	a memory cell, wherein the memory cell (Fig. 6: 610) includes:
	a storage device (Fig. 6: 650); and
	a selector transistor (Fig. 6: 640), wherein the selector transistor has a source terminal coupled to the storage device and a gate terminal coupled to the word line, (see Fig. 4: 445 adjacent to 440).
	Regarding claim 2, Sharma discloses wherein the storage device is at least partially in a third back-side metal layer that is adjacent to the second back-side metal layer and further from the logic layer than the first and second back-side metal layers (Fig. 4: 470).
	Regarding claim 3, Sharma discloses wherein the storage device is a capacitor (Fig. 4: 470).
	Regarding claim 4, Sharma discloses wherein the control circuit includes a word line driver that includes one or more of the logic transistors coupled to the word line to provide a word line signal to the word line (Fig. 6: 660).
	Regarding claim 5, Sharma discloses the memory array further includes a bit line in the second back-side metal layer (Fig. 4: 445), wherein the bit line is coupled to a drain terminal of the selector transistor (see Fig. 6).
	Regarding claim 6, Sharma discloses the control circuit includes a sense amplifier that includes one or more of the logic transistors coupled to the bit line (Fig. 6: 680).
	Regarding claim 7, Sharma discloses wherein the control circuit further includes one or more local interconnects in one or more front-side metal layers of the IC die to route signals between the logic transistors of the control circuit (Figs. 7A-7C: 660, 710).
	Regarding claim 8, Sharma discloses a processor core including other logic transistors in the logic layer (Fig. 9: processor 1004); and
(see page 7, par. 0058-0059).
	Regarding independent claim 9, Sharma discloses a method comprising:
	forming a control circuit including a plurality of logic transistors in a logic layer of an integrated circuit (IC) die (Fig. 4: 410), the control circuit to control a memory array (Fig. 4: 490);
	forming a word line of the memory array in a first back-side metal layer that is closes to the logic layer (Fig.4: 440 in BEOL); and
	forming a memory cell of the memory array (Fig. 6: 610), the forming the memory cell including:
	forming a selector thin-film transistor (TFT) at least partially in a second back-side metal layer that is adjacent the first back-side metal layer (Fig. 6: 640), wherein a gate terminal of the selector TFT is coupled to the word line (see Fig. 4: 445 adjacent to 440); and
	forming a capacitor at least partially in a third back-side metal layer that is adjacent the second back-side metal layer and further from the logic layer than the first and second back-side metal layers, wherein the capacitor is coupled to a source terminal of the selector TFT at a storage node of the memory cell (Fig. 4: 470).
	Regarding claim 10, Sharma discloses wherein forming the control circuit includes forming a word line driver that includes one or more of the logic transistors coupled to the word line to provide a word line signal to the word line (Fig. 6: 660).
Regarding claim 11, Sharma discloses forming a bit line of the memory array in the second back-side metal layer (Fig. 4: 445), wherein the bit line is coupled to a drain terminal of the selector transistor (see Fig. 6).
	Regarding claim 12, Sharma discloses forming the control circuit includes forming a sense amplifier that includes one or more of the logic transistors coupled to the bit line (Fig. 6: 680).
	Regarding claim 13, Sharma discloses forming one or more local interconnects in a first front-side metal layer that is closes to the logic layer, the one or more local interconnects to route signals between the logic transistors of the control circuit (Figs. 7A-7C: 660, 710).
	Regarding claim 14, Sharma discloses forming a processor core including other logic transistors of the logic layer (Fig. 9: processor 1004); and
	forming one or more global interconnects in a second front-side metal layer that is adjacent the first front-side metal layer, the one or more global interconnects to route signals between the control circuit and the processor core (see page 7, par. 0058-0059).
	Regarding independent claim 15, Sharma discloses a computer system (Fig. 9) comprising:
	a circuit board (Fig. 9: 1002); and
	an integrated circuit (IC) die coupled to the circuit board (Fig. 9: 1004), wherein the IC die includes:
	a processor (Fig. 9: 1004) including a first plurality of logic transistors in a logic layer of the IC die (Fig. 4: 410); and
(see page 2, par. 0018), the eDRAM including:
	a control circuit including a second plurality of logic transistors in the logic layer of the IC die (Fig. 4: 410), and the control circuit further comprising one or more local interconnects in a front-side metal layer of the IC die to route signals between logic transistors of the second plurality of logic transistors (Figs. 7A-7C: 660, 710); and
	a memory array in back-side metal layers of the IC die and at least partially below the control circuit, wherein the control circuit is to control the memory array (Fig. 4: 490 in BEOL), and wherein the memory array is in the back-side metal layers that are closest to the logic layer (Fig. 4: 490 in BEOL).
	Regarding claim 16, Sharma discloses wherein the memory array includes:
	word lines in a first back-side metal layer that is closes to the logic layer (Fig.4: 440 in BEOL); and
	selector transistors (Fig. 6: 640) of respective memory cells of the memory array, wherein the selector transistors are at least partially in a second back-side metal layer adjacent the first back-side metal layers (see Fig. 4: 445 adjacent to 440).
	Regarding claim 17, Sharma discloses wherein the memory array further includes capacitors of the respective memory cells at least partially in a third back-side metal layer that is adjacent the second back-side metal layer (Fig. 4: 470).
	Regarding claim 18, Sharma discloses wherein the control circuit includes word line driver that include one or more of the second plurality of logic transistors coupled to the respective word lines to provide a word line signal to the respective word lines (Fig. 6L: 660).
Regarding claim 19, Sharma discloses wherein the memory array further includes bit lines in the second back-side metal layer (Fig. 4: 445).
	Regarding claim 20, Sharma discloses wherein the control circuit includes sense amplifiers coupled to the respective bit lines, wherein the sense amplifiers include one or more of the second plurality of logic transistors coupled to the bit line (Fig. 6: 680).
	Regarding claim 21, Sharma discloses wherein the IC die further includes one or more global interconnects in one or more of the front-side metal layers to route signals between the control circuit and the processor core (Fig. 9: processor 1004, see page 7, par. 0058-0059).
	Regarding claim 22, Sharma discloses one or more of an antenna, a display, a network adapter, or a memory device coupled to the IC die (Fig. 9).
Claims 1-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Le et al. (U.S. 2020/0357929).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the 
	Regarding claims 1-22, Le’s Figures 1-2 and 4-5 anticipates the integrated circuit die, the method and the computer system for the same reasons as described above.
Claims 1-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sharma (U.S. 2020/0373312).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Regarding claims 1-22, Sharma’s Figures 3, 8, 9A-9C and 11 anticipates the integrated circuit die, the method and the computer system for the same reasons as described above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877.  The examiner can normally be reached on 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825